In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-13-00014-CV


                          DR. DANIEL CHAPARRO, III, APPELLANT

                                                    V.

                    KELLY PAUL D/B/A POOLS UNLIMITED, APPELLEE

                            On Appeal from County Court at Law No. 3
                                     Lubbock County, Texas
                Trial Court No. 2009-563,965; Honorable Judy C. Parker, Presiding

                                            April 30, 2013

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, Dr. Daniel Chaparro, III, filed this appeal from the trial court’s judgment

in favor of Appellee, Kelly Paul d/b/a Pools Unlimited, which was entered following a

jury trial. The clerk’s record and reporter’s record have both been filed 1 and Appellant’s

brief was originally due to be filed on April 3, 2013. When the brief was not filed, this

Court notified Appellant of the defect by letter dated April 10, 2013, and extended the


1
 It should be noted that both the trial court clerk and the court reporter filed motions to extend their
respective deadlines due to delays occasioned by the Appellant’s failure to timely prosecute this appeal.
deadline to April 22, 2013. Appellant was advised that failure to timely file the brief

accompanied by a Motion to Extend Time to File Appellant’s Brief would subject this

appeal to dismissal pursuant to applicable rules of appellate procedure without further

notice. Appellant did not respond and the brief remains outstanding.


      Consequently, this appeal is dismissed for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring action within a specified time.

See TEX. R. APP. P. 38.8(a) and 42.3(b) and (c).



                                                Patrick A. Pirtle
                                                     Justice




                                            2